DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A work vehicle comprising: an engine; at least one continuously variable power source (CVP) configured to operate according to a commanded torque; an output shaft; a transmission positioned operatively between the output shaft and the engine and the at least one CVP such that the output shaft selectively receives power from one or both of the engine and the at least one CVP to drive the output shaft; and a prognostics system configured to monitor a respective component associated with at the output shaft or the transmission or both, the prognostics system comprising a prognostics controller having a processor and memory architecture[[,]] configured to: receive input data, including the commanded torque for the at least one CVP; generate a usage value for the respective component for a time period as a function of the commanded torque; aggregate the usage value with previous usage values to generate a prognostics value over a life of the respective component; and compare the prognostics value to a predetermined limit; and output the prognostics value to indicate that the work vehicle should be serviced in order to evaluate the respective component when the prognostics value is greater than the predetermined limit.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A prognostics system for a work vehicle with a powertrain having a transmission with a clutch arrangement to selectively transform input torque from an engine and a continuously variable power source (CVP) into output torque to drive an output shaft, the prognostics system comprising: a prognostics controller configured to monitor a respective component associated with the output shaft or the transmission or both, the prognostics controller comprising: a processor; and memory storing one or more computer programs executable by the processor to: receive input data, including the commanded torque for the at least one CVP; generate a usage value for the respective component for a time period as a function of the commanded torque; aggregate the usage value with previous usage values to generate a prognostics value over a life of the respective component; compare the prognostics value to a predetermined limit; and output the prognostics value to indicate that the work vehicle should be serviced in order to evaluate the respective component when the prognostics value is greater than the predetermined limit.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666